
	
		II
		110th CONGRESS
		1st Session
		S. 1706
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mrs. Murray (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to authorize the Secretary of Agriculture to consider variations in the
		  national average market price for different classes of wheat when determining
		  the eligibility of wheat producers for counter-cyclical payments for the 2007
		  crop year.
	
	
		1.Short titleThis Act may be cited as the
			 Wheat Counter-Cyclical Payments
			 Enhancement Act.
		2.Use of flexible
			 effective prices for different classes of wheat to determine eligibility of
			 wheat producers for counter-cyclical paymentsSection 1104 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7914) is amended—
			(1)in subsection (b),
			 by inserting and subject to subsection (g), after
			 subsection (a),; and
			(2)by adding at the
			 end the following new subsection:
				
					(g)Special
				effective prices for classes of wheat
						(1)Separate
				effective prices authorizedFor purposes of the 2007 crop year of
				wheat, the Secretary shall calculate a separate effective price for all classes
				of wheat in recognition of the wide variations in average market prices for
				different classes of wheat.
						(2)CalculationIn the case of wheat for purposes of
				subsection (a), when the Secretary calculates a separate effective price for a
				class of wheat, the effective price for that class of wheat shall be equal to
				the sum of—
							(A)the higher of—
								(i)the national
				average market price received by producers during the 12-month marketing year
				for that class of wheat, as determined by the Secretary; or
								(ii)the national average loan rate for that
				class of wheat during that period, as determined by the Secretary; and
								(B)the payment rate
				in effect for wheat under section 1103 for the purpose of making direct
				payments with respect to
				wheat.
							.
			
